DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 7/27/2020 is acknowledged. 
Upon further search and consideration, the groups have been rejoined. The restriction requirement of 7/27/2020 has been withdrawn.
	Claims 1-12 are pending in the application and examined on the merits.

Information Disclosure Statement
The information disclosure statement filed 09/11/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, IDS References 4-6 are scanned pamphlet documents which are not legible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites an animal model encompassing mammals. As humans are a mammal, the scope of the instant claim encompasses human organisms.
Additionally, Claim 12 recites a premature neonate born from the animal model according to any one of claims 9 to 11. The broadest reasonable interpretation for the animal model of claim 9 is any mammal as it is dependent on claim 1, therefore encompassing a human and human premature neonate (i.e. human organism).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a rodent animal model of preterm birth does not reasonably provide enablement for a method of producing generally any .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claim 1, on which all other claims depend, recites an animal model of preterm birth comprising excising the cervix of a mammal, allowing said mammal to recover, making said mammal pregnant and injecting lipopolysaccharide (LPS) intraeuterinely or intraperitoneally. 
The nature of the invention is therefore making an animal model of any mammal for the purpose of producing an animal model of preterm birth and the scope of the claimed invention is extremely broad encompassing any mammal for an animal model.
Furthermore, claim 3 recites the injection being administered between the first and second gestational sacs. 

Based off of the previously discusses pages detailing the scope of any mammal and the working example of only a rat. The instant specification fails to provide any guidance or direction how to select the species of non-human mammal for the animal model claimed and merely lists species of animals. This would contribute to undue experimentation as preterm birth models for species are produced by different experimentation methods and the efficacies of those models vary as discussed in the review produced by Elovitz et al (2004. Trends in Endocrinology and Metabolism 15(10): 479-487; IDS Reference No. 1 filed on 09/11/2018), leading to undue experimentation. 
Elovitz et al. illustrated that rats, mice, sheep, and rabbits are all known animal models which have been utilized in the study of preterm birth via induction by infection or inflammation by injection intrauterinely or intraperitoneally (Table 2). Although mammals such as non-primates and sheep are known to be closer to humans in the mechanism of parturition, they have been injected intramniotically or in the chorion decidual space as they do not have multiple gestational sacs with which to inject the LPS into (p. 479, 483). Therefore, only rodents in the non-human mammals described in the instant specification have the capability of LPS injected into the multiple gestational sacs as claimed in the limitation of claim 3. 
Elovitz et al. further details that it has been shown that intraperitoneal administration of LPS into models causes a more systemic model which results in varying degrees of morbidity and even mortality in the mother (p. 483-484).  Systemic administration has been shown to cause fetal death and not a model of preterm birth as the pups are reabsorbed by the dam and thus models of local infection via administration 
 Based off of the teachings of Elovitz et al., only the use of rodents would be enabled to produce the desired method and animal model in light of claim 3’s limitation of injection between gestational sacs as the method of administration of LPS in intrauterine injection. Other mammals utilized with the present invention of intrauterine LPS injection, wherein the injection is administered between gestational sacs, or intraperitoneally would result in undue experimentation as animals such as sheep and non-human primates do not have multiple gestational sacs corresponding to that of a rodent and additionally intraperitoneal injection has been shown to fail to produce models of preterm birth due to morbidity and even mortality of the mother. Thus, the claimed method would result in undue experimentation with regards to utilizing any non-human mammal and utilizing either gestational sac administration or intraperitoneal administration of LPS.
Without any guidance from the instant specification other than the limited embodiment, and based on the evidence presented by Elovitz et al. above, it is highly unpredictable if injecting LPS into any animal either intrauterinely or intraperitoneally, even if a non-human mammal, would result in the desired animal model of preterm birth. MPEP§2164.03 states “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”
Based on the above discussion, it is concluded that the instant specification does not enable any person skilled in the art to make/use the invention commensurate in scope with these claims.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, is the only species whose complete structure is disclosed is a rodent. While the genus (i.e. mammals) encompasses a large number of different animals which have the capability of birthing neonates and becoming models of preterm birth by various means, the specification does not describe the complete structure of a representative number of species of the large genus of mammal recited in claim 1.
Additionally as disclosed in the enablement rejection above, Elovitz et al. discusses how the structures of the uterus and gestational sacs are different for rodents than other mammals briefly disclosed in the specification. Therefore the model would be structurally different in rodents than other mammals such as sheep or non-human primates.
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only other identifying characteristic is that the animal has a uterus. Such a functional limitation cannot be an identifying characteristic for the claimed diverse genus of animals since by definition, most mammals have uteruses. 
The inventions of dependent Claims 2-11 require the use of the inventions of Claim 1 and therefore are likewise rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

In conclusion, Applicant’s disclosure of one species (i.e. rodent) of the claimed broad genus (i.e. mammal) is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rinaldi et al. (Available online March 2015. The American Journal of Pathology 185 (5): 1201-1206; IDS Reference No. 3 filed on 09/11/2018) in view of Castanon et al. (2014. BMJ 349: g6223) and MyHealth.Alberta.ca  (https://web.archive.org/web/20151001023133/https://myhealth.alberta.ca/Health/aftercareinformation/pages/conditions.aspx?hwid=av2657 ; Updated February 2015) 
Regarding Claims 1, 2, 9, and 12, Rinaldi et al. discusses a method for making a rodent model of preterm birth, a rodent model of preterm birth, and the neonates born from said model. Mouse models are commonly utilized to study the mechanism that links intrauterine infection and preterm birth. Pregnant mice were injected with lipopolysaccharide (LPS) intrauterinely by both ultrasound guided methods and laparotomy wherein the uterine horns were exposed through the abdomen (Abstract). Rinaldi et al. aimed to make a minimally invasive model through the ultrasound guided injection in order to reduce variability of the traditional laparotomy method in control groups because they too will show inflammation even 
Castanon et al. teaches in their study of the effects of the depth of cervical excisions on preterm birth in humans that as the amount of cervix excised during a loop electrosurgical excision procedure (LEEP) influences the risk of preterm birth (Abstract). A greater depth of excision increases the risk of preterm birth (p. 1). Castanon et al. found that if a volume of 2.66 cm3 or more is excised from the cervix, then the risk of preterm birth doubles (p. 4). 2.66 cm3 is roughly 13% of the volume of a human cervix, therefore the risk of preterm birth would be at least doubled.
It would have been obvious to one of ordinary skill in the art to excise the cervix before making the animal pregnant and injecting LPS in making an animal model of preterm birth with a reasonable expectation of success. One would be motivated to excise 30% to 100% of the cervix as the animal model aims to model and treat preterm birth and excising the cervix before pregnancy has been shown to have an increased risk of preterm birth even without the LPS administration (Castanon et al. Abstract). Furthermore, models involving laparotomy and LPS administration in the past have been invasive and cause inflammation in the uterus which can result in preterm births even in control animals (Rinaldi et al.; p. 1202, p. 1205). Additionally, it would be obvious to have the mammal recover from the excision before being made pregnant for 5 to 30 days as it is known in the practice of LEEP in humans that the patient must wait at least 3 weeks (21 days) before sexual intercourse or penetration of any kind such as tampons in order for the cervix to heal (MyHealth.Alberta.ca).
Regarding claim 3, Rinaldi et al. teaches that the LPS was injected into the mice between two gestational sacs (Figure 1).
Regarding claim 4, Rinaldi et al. teaches that the mice were injected with 25 microliters of LPS (p. 1202).
Regarding claim 5, Rinaldi et al. teaches that the mice were injected with lipopolysaccharide at D17 of gestation (i.e. about 80% of the average total gestation of mice) (p. 1202). 

Regarding claim 8 and 11, Rinaldi et al. teaches that the animal utilized in the model is a mouse (i.e rodent) (Abstract). 
Therefore the invention as a whole at the time of the effective filing date would have been obvious to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635